Name: 2007/325/EC: Commission Decision of 27 April 2007 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2007) 1893)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic geography;  accounting;  EU finance;  regions and regional policy
 Date Published: 2007-05-11

 11.5.2007 EN Official Journal of the European Union L 122/41 COMMISSION DECISION of 27 April 2007 on the clearance of the accounts of the paying agencies of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2007) 1893) (Only the Czech, English, Estonian, Greek, Hungarian, Latvian, Lithuanian, Polish, Slovak and Slovenian texts are authentic) (2007/325/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) On the basis of the annual accounts submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia concerning expenditure in the field of rural development measures, accompanied by the information required, the accounts of the paying agencies referred to in Article 4(1) of Regulation (EC) No 1258/1999 are to be cleared. The clearance covers the integrality, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) The time limits granted to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia for the submission to the Commission of the documents referred to in Article 6(1)(b) of Regulation (EC) 1258/1999 and in Article 4(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of accounts of the EAGGF Guarantee Section (2), have expired. (3) The Commission has checked the information submitted and communicated to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia before 31 March 2007 the results of its verifications, along with the necessary amendments. (4) For the rural development expenditure covered by Article 7(2) of Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGGF Guarantee Section of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (3) the outcome of the clearance decision is to be deducted from or added to subsequent payments made by the Commission. (5) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the integrality, accuracy and veracity of the accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (6) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (7) For the rural development expenditure covered by Regulation (EC) No 27/2004, the amounts recoverable or payable under the clearance of accounts decision are to be deducted from or added to subsequent payments. (8) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia are set out in Annex I and Annex II. Article 2 For the 2006 financial year, the accounts of the Member States paying agencies in the field of rural development measures applicable in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, set out in Annex III, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 27 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). (3) OJ L 5, 9.1.2004, p. 36. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2006  Rural Development Expenditure in New Member States Amount to be recovered from or paid to the Member State MS Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions Total Interim Payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State cleared disjoined = expenditure declared in the annual declaration = total of Interim Payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f CY EUR 24 796 690,13 0,00 24 796 690,13 0,00 24 796 690,13 24 797 284,89  594,76 CZ EUR 176 491 761,34 0,00 176 491 761,34 10 444,11 176 481 317,23 176 353 014,70 128 302,53 EE EUR 42 423 603,39 0,00 42 423 603,39 15 231,72 42 408 371,67 42 408 371,67 0,00 HU EUR 296 033 597,90 0,00 296 033 597,90 9 339,13 296 024 258,77 296 024 258,77 0,00 LT EUR 0,00 140 016 475,42 140 016 475,42 0,00 140 016 475,42 140 016 475,42 0,00 LV EUR 95 213 650,83 0,00 95 213 650,83 0,00 95 213 650,83 95 213 651,75 0,92 MT EUR 7 944 230,12 0,00 7 944 230,12 4 618,97 7 939 611,15 7 939 611,15 0,00 PL EUR 1 149 569 960,50 0,00 1 149 569 960,50 13 069,51 1 149 556 890,99 1 149 556 398,09 492,90 SI EUR 118 941 385,27 0,00 118 941 385,27 0,00 118 941 385,27 118 942 873,75 1 488,48 SK EUR 0,00 117 783 440,91 117 783 440,91 0,00 117 783 440,91 117 783 440,91 0,00 MS Advances paid but still to be cleared for the programme implementation (Article 32 of Council Regulation (EC) No 1260/1999) CZ EUR 86 848 000,00 CY EUR 11 968 000,00 EE EUR 24 080 000,00 HU EUR 96 368 000,00 LT EUR 78 320 000,00 LV EUR 52 496 000,00 MT EUR 4 304 000,00 PL EUR 458 624 000,00 SI EUR 45 056 000,00 SK EUR 63 536 000,00 ANNEX II CLEARED EXPENDITURE BY RURAL DEVELOPMENT MEASURE FOR EXERCISE 2006 Differences between annual accounts and declarations of expenditure Cyprus No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Support of investments for management of animal waste 9 443 852,29 0,00 9 443 852,29 2 Encouragement of the improvement and the development 1 239 312,75 0,00 1 239 312,75 3 Encouragement of the set up of producer groups 0,00 0,00 0,00 4 Promotion of vocational training of farmers 0,00 0,00 0,00 5 Technical and advisory service to the farmers 0,00 0,00 0,00 6 Early retirement 486 308,23 0,00 486 308,23 7 Support for setting up of young farmers 1 275 250,49 0,00 1 275 250,49 8 Meeting EU standards 1 360 168,93 0,00 1 360 168,93 9 Adoption of agri-environmental measures 4 130 349,24 0,00 4 130 349,24 10 Agri-environmental actions for the protection of natural value 556 903,68 0,00 556 903,68 11 Afforestation 13 952,08 0,00 13 952,08 12 Improving of infrastructure for livestock development 192 901,09 0,00 192 901,09 13 Less Favourite Areas 4 881 517,45 0,00 4 881 517,45 14 Support for quality schemes 0,00 0,00 0,00 15 Support of small scale, traditional processing 209 556,17 0,00 209 556,17 16 Protection of agricultural and traditional landscapes 696 713,67 0,00 696 713,67 17 Protection of forest fires and other natural disasters 200 764,44 0,00 200 764,44 18 Afforestation of non-agricultural land 55 636,33 0,00 55 636,33 19 Improvement of harvesting process 53 503,29 0,00 53 503,29 20 Technical support of the implementation, monitoring 0,00 0,00 0,00 21 Technical support of collective initiatives at local level 0,00 0,00 0,00 Total 24 796 690,13 0,00 24 796 690,13 Czech Republic No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Early retirement 545 103,99 0,00 545 103,99 2 Less Favourite Areas 76 534 949,79 10 115,18 76 524 834,61 3 Agri-environment 88 959 922,46  178,10 88 959 744,36 4 Forestry 2 707 601,06  150,83 2 707 450,23 5 Producer groups 1 687 004,62 0,00 1 687 004,62 6 Technical assistance 0,00 0,00 0,00 7 Sapard 0,00 0,00 0,00 700 Investments in agricultural holdings, Regulation (EC) No 1268/1999 351 123,76 0,00 351 123,76 701 Processing and marketing Regulation (EC) No 1268/1999 1 641 034,72 0,00 1 641 034,72 702 Flood damage 1 0,00 0,00 0,00 703 Improving structures for quality 847 428,46 0,00 847 428,46 704 Land improvement and reparcelling 683 889,73 0,00 683 889,73 705 Renovation and development of villages 634 488,40 0,00 634 488,40 706 Flood damage 2 110 168,00 0,00 110 168,00 707 Development of rural infrastructure 464 428,01 0,00 464 428,01 708 Development and diversification of activities 1 024 762,25 0,00 1 024 762,25 709 Agricultural production methods to protect 241 255,09 0,00 241 255,09 710 Improvement of vocational training 47 031,42 0,00 47 031,42 711 Technical assistance Sapard 11 569,58 0,00 11 569,58 Total 176 491 761,34 10 444,11 176 481 317,23 Estonia No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Less favourite areas 6 350 920,66 1 226,94 6 349 693,72 2 Agri-environment 18 368 083,98 9 000,91 18 359 083,07 3 Afforestation of agricultural land 1 102 043,43 51,36 1 101 992,07 4 Semi-substance farms undergoing restructuring 2 273 812,97  612,11 2 273 200,86 5 Meeting standards 5 826 010,68 2 488,11 5 823 522,57 6 Complements in direct payments 7 422 630,38 0,00 7 422 630,38 7 Technical assistance 1 080 101,29 1 852,29 1 078 249,00 8 Sapard 0,00 0,00 0,00 9 Support to areas with environmental restrictions 0,00 0,00 0,00 Total 42 423 603,39 15 231,72 42 408 371,67 Hungary No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Agri-environment 227 833 992,16 0,00 227 833 992,16 2 Meeting standards 1 595 755,18 0,03 1 595 755,15 3 Afforestation 22 153 089,37 0,00 22 153 089,37 4 Support for semi-substance farms 502 022,58  135,83 501 886,75 5 Producer groups 7 202 971,57 0,01 7 202 971,58 6 Early retirement 0,00 0,00 0,00 7 Less favourite areas 6 402 140,63  799,99 6 401 340,64 8 Technical assistance 15 153 476,83 0,00 15 153 476,83 9 Projects approved under Regulation (EC) No 1268/1999 14 999 999,74 8 403,29 14 991 596,45 10 Complementary national direct payments 190 149,84 0,00 190 149,84 Total 296 033 597,90 9 339,13 296 024 258,77 Latvia No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Early retirement 114 610,00 0,00 114 610,00 2 Producer groups 778 930,76 0,00 778 930,76 3 Support for semi-substance farms 13 140 756,56 0,00 13 140 756,56 4 Meeting standards 16 269 647,82 0,00 16 269 647,82 5 Agri-environment 11 920 958,74 0,00 11 920 958,74 6 Less favourite areas 41 850 749,84 0,00 41 850 749,84 7 Technical assistance 991 731,69 0,00 991 731,69 8 Obligations transferred from previous programming period 0,00 0,00 0,00 9 Allocations of resources for single area payments 10 146 265,42 0,00 10 146 265,42 Total 95 213 650,83 0,00 95 213 650,83 Malta No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Less favourite areas 1 593 569,29 681,16 1 594 250,45 2 Agri-environment 385 505,60 4 335,34 381 170,26 3 Meeting standards 307 772,98 0,00 307 772,98 4 Producer groups 0,00 0,00 5 Technical assistance 0,00 0,00 6 State Aid complement 3 760 000,00 0,00 3 760 000,00 7 Ad hoc measure 1 897 382,26  964,80 1 896 417,46 Total 7 944 230,12 4 618,97 7 939 611,15 Poland No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Early retirement 140 747 510,60 0,00 140 747 510,60 2 Support for semi-substance farms 105 651 252,73 9 615,14 105 641 637,59 3 Producer groups 1 039 815,80 0,00 1 039 815,80 4 Less favourite areas 261 975 568,73  238,56 261 975 330,17 5 Agri-environment undertakings and animal welfare 54 365 171,48  421,86 54 364 749,62 6 Afforestation 27 182 933,10  457,96 27 182 475,14 7 Meeting EU standards 279 345 058,83  188,51 279 344 870,32 8 Technical assistance 474 369,94  954,75 473 415,19 9 Complements to direct payments 189 369 013,75 1 191,12 189 367 822,63 10 Projects approved under Regulation (EC) No 1268/1999 89 419 265,54 1,61 89 419 263,93 Total 1 149 569 960,50 13 069,51 1 149 556 890,99 Slovenia No Measure Expenditure 2006 Annex I column a Reductions Annex I column d Amount cleared 2006 Annex I column e 1 Less favourite areas 32 537 794,40 0,00 32 537 794,40 2 Agri-environment 36 334 012,75 0,00 36 334 012,75 3 Early retirement 1 695 055,58 0,00 1 695 055,58 4 Meeting standards 36 789 386,23 0,00 36 789 386,23 5 Technical assistance 257 731,75 0,00 257 731,75 6 SAPARD programme 1 235 224,98 0,00 1 235 224,98 7 Complements to direct payments 10 092 179,58 0,00 10 092 179,58 Total 118 941 385,27 0,00 118 941 385,27 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2006  Rural Development Expenditure List of the Paying Agencies for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Lithuania NMA Slovakia APA